DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Application
This application is a continuation application (“CON”) of U.S. Application 15/286,209, now U.S. Patent 10,282,925.  See MPEP §201.07.  In accordance with MPEP § 609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application.  See MPEP 609.02 A. 2.  Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc. 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir.) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).
Status of Claims
	Claims 1-20 were originally presented having a filing date of April 11, 2019 and claiming priority to, as a continuation application, US Patent Application 15/286,209 that was filed on October 5, 2016, which claims priority to US Provisional Application 62/239,058 that was filed on October 8, 2015.
	Claims 1-20 are currently canceled via Preliminary Amendment filed April 11, 2019.
	Claims 21-40 are currently added via Preliminary Amendment filed April 11, 2019.
	Claims 21-40 are pending.

Information Disclosure Statement

The Information Disclosure Statements that were filed on April 11, 2019 and September 24, 2020 are in compliance with 37 CFR 1.97.  Accordingly, the IDSs have been considered by the Examiner.  An initialed copy of each Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-38  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 30-38 are hybrid claims.  See MPEP § 2173.05 (p) Subsection II.  In particular, it is unclear if claim 30 is drawn to a product (e.g., system or apparatus) or a process (e.g., method).  Evidence to support a position that claim 30 is drawn to a product includes the recitation of: “a computer system comprising a processor and memory” in the preamble.  On the other hand, evidence to support a position that claim 30 is drawn to a process includes: “implement a method of reflecting recent corrected engine performance in a data storage device”, “the method comprising”, “receiving”, “determining”, “correcting”, ”recording”, “grouping”, “merging”, and “purging”.  In light of the conflicting evidence noted above and in accordance with MPEP §2173.05 (p) II, the Examiner concludes that claims 30-38 are hybrid claims and therefore indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 1 recites the series of steps of: “determining, from the engine operating information, a power parameter and a critical parameter; correcting the power parameter and the critical parameter based on additional information…; … grouping the data point with statistically similar historical data points …; merging the data point and the statistically similar historical data points into a single representative data point …; purging one or more older data points…” which are mental processes.  
This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with the additional generic computing elements of a data storage device on an aircraft and a computer comprising a processor and memory. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the “engine sensor coupled to the computer” and the “aircraft data bus on the aircraft” and the “stored data set” including previously recorded power parameter and critical parameter data points are well-understood, routine, and conventional as recognized by the court decisions listed in MPEP 2106.05(d).  
Further, the claim recites additional elements of “receiving, from an engine sensor coupled to the computer, engine operating information for an engine on the aircraft”; and “recording, as a data point in a stored data set in the data storage device, the corrected power parameter and the corrected critical parameter”.  The receiving step from the engine sensor is recited at a high level of generality (i.e. 
Claims 22 (wherein the receiving the engine operating information includes receiving the engine operating information from the aircraft data bus), 23 (wherein the critical parameter is an MGT value), 24 (wherein the power parameter is a power margin), and 25 (wherein the data point represents the engine’s power if it were performing on a test stand under standard conditions) include additional elements that fail to integrate the exception into a practical application nor do any of them amount to significantly more than the judicial exception.
Claims 26 (determining whether the power parameter and the critical parameter represent a stable data point; and discarding the engine operating information in the event that the power parameter and the critical parameter do not represent a stable data point), 27 (determining whether the power parameter and the critical parameter represent a valid data point; and discarding the engine operating information in the event that the power parameter and the critical parameter do not represent a valid data point), 28 (wherein the determining whether the power parameter and the critical parameter represent a valid data point comprises determining whether there is weight on landing gear) and 29 (wherein the correcting comprises applying a correction factor based on an outside air temperature) add further limitations that fall within mental processes and are directed to the abstract idea.
Independent claim 30 recites the series of steps of: “determining, from the engine operating information, a power parameter and a critical parameter; correcting the power parameter and the critical parameter based on additional information…; … grouping the data point with statistically similar mental processes.  
This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with the additional generic computing elements of a data storage device on an aircraft and a processor and memory.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the “engine sensor coupled to the computer” and the “aircraft data bus on the aircraft” and the “data storage device on an aircraft”, and a stored data set including previously recorded power parameter and critical parameter data points are well-understood, routine, and conventional as recognized by the court decisions listed in MPEP 2106.05(d).  
Further, the claim recites additional elements of “receiving, from an engine sensor coupled to the computer, engine operating information for an engine on the aircraft”; and “recording, as a data point in a stored data set in the data storage device, the corrected power parameter and the corrected critical parameter”.  The receiving step from the engine sensor is recited at a high level of generality (i.e. as a general means of gathering aircraft data for use in the determining step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The recording step is also recited at a high level of generality (as a general means of recording data for use in the grouping step, merging and purging steps), and amounts to mere storage of data, which is a form of insignificant extra-solution activity.
Claims 31 (wherein the receiving the engine operating information includes receiving the engine operating information from the aircraft data bus), 32 (wherein the critical parameter is an MGT value), 33 (wherein the power parameter is a power margin), and 34 (wherein the data point represents the 
Claims 35 (determining whether the power parameter and the critical parameter represent a stable data point; and discarding the engine operating information in the event that the power parameter and the critical parameter do not represent a stable data point), 36 (determining whether the power parameter and the critical parameter represent a valid data point; and discarding the engine operating information in the event that the power parameter and the critical parameter do not represent a valid data point), and 37 (wherein the determining whether the power parameter and the critical parameter represent a valid data point comprises determining whether there is weight on landing gear), and 38 (wherein the correcting comprises applying a correction factor based on an outside air temperature) add further limitations that fall within mental processes and are directed to the abstract idea.
Independent claim 39 recites the series of steps of: “determining, from the engine operating information, a power parameter and a critical parameter; correcting the power parameter and the critical parameter based on additional information…; … grouping the data point with statistically similar historical data points …; merging the data point and the statistically similar historical data points into a single representative data point …; purging one or more older data points…” which are mental processes.  
This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with the additional generic computing elements of a data storage device on an aircraft and a non-transitory computer-usable medium having computer-readable program code embodied therein.
engine sensor coupled to the computer” and the “aircraft data bus on the aircraft” and the “data storage device on an aircraft”, and a stored data set including previously recorded power parameter and critical parameter data points are well-understood, routine, and conventional as recognized by the court decisions listed in MPEP 2106.05(d).  
Further, the claim recites additional elements of “receiving, from an engine sensor coupled to the computer, engine operating information for an engine on the aircraft”; and “recording, as a data point in a stored data set in the data storage device, the corrected power parameter and the corrected critical parameter”.  The receiving step from the engine sensor is recited at a high level of generality (i.e. as a general means of gathering aircraft data for use in the determining step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The recording step is also recited at a high level of generality (as a general means of recording data for use in the grouping step, merging and purging steps), and amounts to mere storage of data, which is a form of insignificant extra-solution activity.
Claim 31 (wherein the receiving the engine operating information includes receiving the engine operating information from the aircraft data bus) includes additional elements that fail to integrate the exception into a practical application nor does it amount to significantly more than the judicial exception.
	Therefore, claims 21-40 are rejected under 35 USC § 101.


Double Patenting
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,282,925.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 in Patent 10,282,925 and each of the independent claims in US Patent Application 16/381,416 teach “receiving, from an engine sensor coupled to the computer, engine operating information for an engine on the aircraft; .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA L SCHNEIDER whose telephone number is (313)446-4881.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/PAULA L SCHNEIDER/Primary Examiner, Art Unit 3668